OFFICE OF THE A’ITORNEY GENERAL OF ‘I’EXAS
                           AUSTIN




Honorable Cbadee H. Theobald
cotlntyammley
Galveatun connty
Gaiveaton, Texas
Dear ,ofr:



                     ..




    btilia.
Honorabis Char148 HI ,Thaqbald,page 2


               'WI.. ~#,#'T-8 JurI8prudsnoe;und.r thi tltla
      'Inquests', 840. 2, p. 364, I flad .th4 ronwing:
               "'Tha &stIoomay, whaa ha deonu It n4448s4x7,
     oall In ths'oounty hwlth offIo4r to asoertaln tha oausr
     of th4 death, or, If thar4 Is no saoh offIo4r m I? It Is
     Impraatisable to ss~ure his ssr~Io48, ha may osll Is 6-0
     regular physloian to mak4 an autopsy to dotermlsa *ather
     the dsath'waa 0aumd4py vI0l4noe, and If so, its mturs
     snd Ohamoter.    Subh phyilolan Is catltlad t0 a f8e trora
     the oounty forhis .sanio4s.'

               "CW oour84, Wlrsst&   County has a.haalth ofriiosr
     but this sItn&tlan was 0n4 wh4r4 4xporIcmo4tls4mioss -4
     r e@ r a dto lsoartsin Ii the wlrs whIoh .mas'aor   th4 oopper
     pipe waspa *lITa wIr4.* The home where this unfbrtunata
     man lost his lit4 by ll4OtroautIon Is only a row feat hIgb
     rran the ground and it was n4048sary ror the 4l4otrioIsll
     to orawl unda It. ThQ aharge forth4 84rvi448, ~Tsnderea
     0s Suudaf, ls'mas0nabl4 and of t&t thsre oan ba no questian
     and, uuless the Justios oi the Peaoe Is hIsuv4lfsn ~4leotrIoIan
     It   would   seam tlmt   it   would   endanger     his   Q*LI lite   ‘to have
     attaraptedfo remums tha wire Or attempt to out off tlm ssr-
     YlOlB.
                  RJu8tIoa PIperI has       requestad     that I write you
     and request an opinion ai to whet&r It Is proper obarga
     whIoh the Jastlos of th4 Paaqa may mad4 undrr the pr~rls~mis
     of Art. 3899,R.C.S.. or wIthIn hIs general dutlos as 04mmr.
              Wy opinion Is that tha Artlola ait4d do48 mt
     authorize suoh sn sxpendIturs, but, In as anoh as tbr
     Justloo of ,tb?'Pwoa aot4d uIthfn his oZiIoIaldIsorrtl~n,
     as well as the safety oi his fmn parsOn, It weld sesm
     reasonable tlut h4 should be p4rmItt4d to lnoltada ths
     $5.00 obsrge In his monthly stat4mmt of InoId4nta3 sxp4nms
     under ths said Artlola.*
              Th4 holding of sn Inquast upon daad bodies I8
ooPrprshsn8Ivelyr4gulat4d by statuts, namely~ ArtI~ol48,l50,'151,
1,61,968~9S9, Varnonfs Asnotated 00&s of Criminal Pr~oedsr~.
Tha question to be determined by the 1nqueat.I~ whethsr won4
Is rssponsible Sor the death Inquired f&o.   (Boeiunev. Sarerefgn
Camp, woodmen of the World, Sk SW. 422)
              Fe48 far the s~ioes  of offio4rs holding 8n inquest
are pruvlded by law. (Artlel4 1053, Vmants   Annotated Cod4 O?
CrlmInalPr0oedur4)
       Honhrablb Chsrlas H. Theobald; page 3


                     W4 think It Is 014~  that non4 or the abore mado&
       statutas.authorIee tha above mentlaued expenditure.
                     Seotlon a or Artktlo 3899, Varnon*s Annotat4d Civil
       Statutes, prorfdas In part;
                       *At tha olosa  of aash month of his tenur4 of otiioe
              eaoh oiiio4r ,namedimraiin,em0 is oqmnsatad    on a fee basis,
              shall make as part oi the raport now rrqulrad bylaw, an
              Itemlsed,~sworn statemant of all the aotual and naoessary
              4xpwe   Inourrsd by hfn lnth4 oondwt of his OriIO4, 8u4h
              as stationary stamps, talsnhone, prdwas on ~fflolal
              bonds, lnoluddjngths ooet o? surety bonds for his daputles,
              prem.lumon fira, burglary, theft, robbery Insuranoa protaot-
              lng public funds, trardliag axpaas4s and other neoassary
              expen848. . ."
                      It Is out further opinion that the aboos +ntlonad
       statute (ktlole 3899).does not autioriee th4 abare maatloned
       expenditure. In'ecmstroin~thIs statuta w4 think that tie ml4
       of ajtmdam generid applies.   The rule or sjusdem generls o&dIuarIly
       lImita tlm nresnl~lgof gan4rdl Words to,thIngs of the ma* old88
       as those enumerated radar the&    (Sss Words k Phrasis, Per=snen$
..,,   Ediblon Volum4 lJ&pag4s 135+47, and the authorities oltsd
  '/   theralaj                             /
                     In tiew OS the foregoing authorltlss we r4Sp4OtfUlly
       answer the above st&tQd quastlan In tha negaths.
                                                   Yours,ye&   truly



                                                3y (SIgned) ARDRLL NELLIMS
       AP?ROVED JAN. 14.1942                                           Assist8Itt

       (signed) GRovm SELLERS
       Fir6t AsaIstant AttmneP    General
       AWrAXM                      APTROVED OPflJIOHC-33

                                   By   B.W.B. Chairmn